Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered December 14, 1988, convicting him of criminal sale *637of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that the People failed to prove his guilt beyond a reasonable doubt and that the verdict is against the weight of the evidence because of, inter alia, inconsistencies in the testimony of the People’s witnesses. We disagree.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
To the extent that the defendant contends that the evidence was not legally sufficient to prove his guilt beyond a reasonable doubt, that issue is unpreserved for appellate review (see, People v Logan, 74 NY2d 859). In any event, viewing the evidence in the light most favorable to the People (see, People Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt.
Finally, we find that the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80, 83). Thompson, J. P., Brown, Miller and O’Brien, JJ., concur.